110 F.3d 69
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Lorenzo RIVERA-MEDINA, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 95-70679.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Aug. 12, 1996.*Decided March 18, 1997.

1
Petition to Review a Decision of the Immigration and Naturalization Service, No. Apt-qny-qgm.

BIA

2
APPEAL DISMISSED.


3
Before:  NOONAN, THOMPSON, Circuit Judges, and HAGEN,** District Judge.


4
ORDER***


5
This appeal is dismissed for lack of jurisdiction on the authority of Duldulao v. INS, --- F.3d ----, 1996 WL 411447 (9th Cir.), 96 Cal.Daily Op.Serv. 5453.

HAGEN, District Judge, concurring:

6
I concur in the result because Duldulao is circuit precedent ostensibly holding this court has no jurisdiction to review any deportation order against aliens convicted of certain crimes, even where the claim sub judice, as here, raises a constitutional question.  But for Duldulao, I believe petitioner's constitutional claim should have been explored and a determination made whether it is barred by Sammaniego-Meraz v. INS, 53 F.3d 245 (9th Cir.1995).



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App. 34(a);  9th Cir.R. 34-4


**
 Honorable David W. Hagen, United States District Judge for the District of Nevada, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of thus circuit except as provided by 9th Cir.R. 36-3